      Case 1:20-cv-02511-EGS Document 16 Filed 03/26/21 Page 1 of 1
USCA Case #20-7109    Document #1891982      Filed: 03/26/2021 Page 1 of 1


                   United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 20-7109                                                September Term, 2020
                                                                      1:20-cv-02511-EGS
                                                  Filed On: March 26, 2021 [1891982]
Robert C. Laity,

              Appellant

      v.

Kamala D. Harris, U.S. Senator,

              Appellee

                                     MANDATE

      In accordance with the order of February 5, 2021, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




Link to the order filed February 5, 2021
